Citation Nr: 1210127	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  09-23 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals, bunionectomy, right great toe, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for bilateral shoulder disability.

3.  Entitlement to service connection for bilateral elbow disability. 

4.  Entitlement to service connection for low back disability.

5.  Entitlement to service connection for left knee disability.

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to service connection for heart disability.

8.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  

ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from June 1974 to July 1984 and from October 2001 to August 2002.  The Veteran was also a member of the United States Air Force Reserves with periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  

The issue of entitlement to service connection for an acquired psychiatric disability, including PTSD, comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in that same month, a statement of the case was issued in October 2011, and a substantive appeal was received in November 2011.  
 
The remaining issues on appeal come before the Board on appeal from an April 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in August 2008, a statement of the case was issued in May 2009, and a substantive appeal was received in June 2009.  

During the course of the appeal, the RO increased the right toe disability rating to 10 percent, effective the date of claim, March 16, 2007.  However, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet.App. 35, 39 (1993).  The issue therefore remains in appellate status. 

Although the Veteran specifically claimed entitlement to service connection for PTSD, the Board has recharacterized the issue of entitlement to service connection more broadly to include entitlement to service connection for an acquired psychiatric disability, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

Further, the initial April 2008 rating decision also denied entitlement to service connection for bilateral hearing loss and tinnitus, and the Veteran's notice of disagreement and substantive appeal indicated that he wished to also appeal these issues.  However, a subsequent rating decision in October 2011 granted service connection for bilateral hearing loss and tinnitus.  Thus, as this was a full grant of the benefits sought on appeal, these issues are no longer in appellate status. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Initially, the Veteran is seeking an increased rating for residuals, bunionectomy, right great toe.  Significantly, the Veteran was afforded a VA examination in April 2011.  The examination report noted that the Veteran currently received treatment from a private podiatrist, Dr. Cane, located in Durham, North Carolina.  The examiner noted that the podiatrist wanted to do corrective surgery and had prescribed orthotics.  However, the doctor's records were not currently in the claims file.  As these records are pertinent to the appeal, the Board finds that the RO should request authorization from the Veteran so that these records may be obtained in accordance with 38 C.F.R. § 3.159(c)(1).  If these records are obtained, the Veteran should also be afforded another VA examination so that these records may be reviewed in conjunction with the examination.  

Further, with respect to the service connection issues, the Board finds that further development is necessary prior to appellate review.  Private treatment records in early 2007 indicated that the Veteran was being released from active duty at that time.  Moreover, it appears that the Veteran's heart disability may have been incurred during a period of ACDUTRA or INACDUTRA in January 2007.  Further, it also appears that the Veteran may have injured his back in May 2006 during a period of ACDUTRA or INACDUTRA.  While the claims file includes information concerning periods of ACDUTRA and INACDUTRA prior to the Veteran's most recent period of active duty service, there is no information concerning the Veteran's Reserve service since his release from active duty in August 2002.  Accordingly, the Board finds that the RO should verify all periods of active duty service, ACDUTRA and INACDUTRA since August 2002. The RO should also request that the Veteran provide any ACDUTRA or INACDUTRA orders since August 2002.  

Further, with respect to the issue of PTSD, the Veteran has unequivocally claimed that he had to assist in a plane crash while stationed at Pope Air Force Base on March 23, 1994.  While the Veteran's Reserve records showed that the Veteran had 11 days of ACDUTRA and 24 days of INACDUTRA between July 1993 to July 1994, it has not been documented whether the Veteran was on ACDUTRA or INACDUTRA on March 23, 1994 and if so, whether he was stationed at Pope Air Force Base.  The Board finds that the RO should attempt further verification to determine whether the Veteran was stationed at Pope Air Force Base on March 23, 1994.      

The Board also observes that the Veteran was afforded a VA examination in December 2007 with respect to the bilateral shoulders, bilateral elbows, heart and low back.  However, numerous additional records have been associated with the claims file since this examination.  Moreover, while the examiner indicated that the Veteran's bilateral shoulder and left elbow disabilities preexisted service and were not aggravated in service, he failed to address the service medical records  documenting treatment for these disabilities during the Veteran's second period of active duty service and offer a clear rationale for his opinions.  Moreover, his only rationale with respect to the right elbow not being related to service was that there was nothing in the service treatment records.  Nevertheless, he failed to address a January 2002 service treatment record showing right elbow pain.  Further, as it appears that the Veteran's heart disability and low back disability may have manifested during subsequent periods of ACDUTRA or INACDUTRA in January 2007 and May 2006, respectively, in light of the fact that additional service verification is necessary, the Board finds that the Veteran should be afforded a new VA examination with respect to these disabilities.  

Moreover, despite complaints during active duty service, the Veteran has not been afforded a VA examination with respect to the issues of left knee disability and sleep apnea.  Thus, the Veteran should also be afforded a VA examination with respect to these issues.  

Further, the Veteran's military occupational specialty was law enforcement/military policeman.  The claims file includes an August 2008 private opinion from a licensed social worker, which diagnosed the Veteran with PTSD due to his duties as a military policeman.  Accordingly, the Board also finds that the Veteran should be afforded VA examination to address his claim for PTSD to determine whether the stressors reported by the Veteran that are consistent with duties as a military policeman, including accidents that resulted in death and serious injury, are sufficient to support a diagnosis of PTSD.    

Lastly, the RO should ensure that the Veteran has been provided sufficient VCAA notice with respect to the issues on appeal under 38 U.S.C.A. §§ 5102, 5103, and 5103A and 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A are fully complied with and satisfied.  See also 38 C.F.R.  § 3.159.

2.  The RO should request authorization from the Veteran for private treatment records from Dr. Cane in Durham, North Carolina.  If authorization is received, the RO should attempt to obtain such records.  If no records are available, it should be clearly documented in the claims file.    

3.  The RO should verify all periods of active duty service, ACDUTRA and INACDUTRA since August 2002, to specifically include any periods during May 2006 and January 2007.  The RO should also attempt to verify whether the Veteran was on ACDUTRA or INACDUTRA on March 23, 1994.  If this information is not readily available or obtainable, this fact should be documented for the record.

4.  The RO should also request that the Veteran provide any ACDUTRA or INACDUTRA orders since August 2002. 

5.  If the RO determines that the Veteran was on ACDUTRA on INACDUTRA on March 23, 1994, it should attempt to verify whether the Veteran was stationed at Pope Air Force Base on that date.  

6.  If and only if, additional pertinent treatment records are obtained, the Veteran should be scheduled for another VA examination to assess the severity of the service-connected residuals, bunionectomy, right great toe.  The claims file must be made available to the examiner for review in connection with the examination.  The examiner should offer an opinion as to whether the Veteran's service-connected foot disability is analogous to a moderate, moderately severe or severe foot injury.  

7.  With respect to the issues of bilateral shoulder disability, bilateral elbow disability, back disability, left knee disability, sleep apnea and heart disability, the Veteran should be scheduled for an appropriate VA examination(s) to determine the nature, extent and etiology of these disabilities.  The claims file must be made available to the examiner(s) for review in connection with the examination(s).  The examiner(s) should clearly delineate all disabilities of the shoulders, elbows, back, knees and heart.  After examining the Veteran, the examiner(s) should offer an opinion as to the following:

a)  Whether it is at least as likely as not (a 50 percent or more likelihood) that any of these disabilities manifested during the Veteran's first period of active duty service ending in July 1984.  

b)  Whether any of these disabilities clearly and unmistakably preexisted the period of active duty service beginning in October 2001.  

b)  If so, whether any of these disabilities clearly and unmistakably worsened during his second period active duty service beyond the natural progression of the disorder.  

c)  If no preexisting disability is found, then the examiner should offer an opinion as whether it is at least as likely as not (a 50 percent or more likelihood) that any of these disabilities were incurred during the Veteran's period of active duty service beginning in October 2001 or any verified period of ACDUTRA or INACDUTRA.  

A detailed rational should be provided for all opinions expressed.  

8.  The Veteran should be afforded a VA PTSD examination.  The claims file must be made available to the examiner for review and the examiner.  If the Veteran's stressor pertaining to assisting at the plane crash at Pope Air Force Base on March 23, 1994 has been verified, the examiner should be expressly informed of such.  After reviewing the claims file and examining the Veteran, the examiner should clearly indicate whether or not the Veteran suffers from PTSD and, if so, whether it is related to any verified stressor as well as any stressors consistent with duties as a military policeman, including accidents that resulted in death and serious injury.

9.  In the interest of avoiding future remand, the RO should then review the examination reports to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  The RO should also determine whether any further opinions are necessary.  For instance, if the examiner finds that the left shoulder is related to service, another opinion may be necessary to determine if the right shoulder is secondary to the left shoulder.  If there are any deficiencies, appropriate action should be taken to remedy any such deficiencies in the examination report. 

10.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto. Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHERYL L.  MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


